Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00910-CV

                              IN THE INTEREST OF B.S., II

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-03051
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 11, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice